In re Jane Doe, a minor, applying for an order, authorizing an abortion. Parish of St. John the Baptist. No. 387.
Granted, reversed and remanded. Ruling of trial judge declaring Act 774 of 1981 unconstitutional is reversed and set aside. Case remanded to district court with instructions to trial judge to conduct a hearing in accordance with La.R.S. 40:1229.35.5. Cf. Bellotti v. Baird, 443 U.S. 622, 99 S.Ct. 3035, 61 L.Ed.2d 797 (1979); H. L. v. Matheson, 450 U.S. 398, 101 S.Ct. 1164, 67 L.Ed.2d 388 (1981). See also In re Application of Jane Doe, 407 So.2d 1190 (La.1981).